Citation Nr: 1023956	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
December 1965, and from September 1985 to April 1992, with 
additional periods of service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision prepared in July 2007 and 
issued in August 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  

A claim of entitlement to service connection for tinnitus was 
granted in 2008, and the Veteran has not disagreed with any 
aspect of that grant of service connection.  No claim 
regarding tinnitus is before the Board for appellate review 
at this time.

The Veteran testified before a Decision Review Officer (DRO) 
in March 2008.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In April 2007, the RO denied a request to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss, essentially on the basis that there was insufficient 
evidence establishing a nexus between his current disorder 
and service; the Veteran did not appeal the April 2007 
decision within one year.

2.  Evidence received since the April 2007 RO decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.  

3.  The medical evidence is in equipoise as to whether the 
Veteran's current hearing loss is related to active duty 
service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision which denied the Veteran's 
claim to reopen a claim of entitlement to service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 
(2009).

2.  New and material evidence has been presented since the 
April 2007 RO decision denying service connection for 
bilateral hearing loss; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Giving the Veteran the benefit of the doubt, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1131, 1132, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claim for bilateral hearing loss.  Further, 
with respect to the claim for service connection on the 
merits, the Board is granting in full the benefit sought on 
appeal.  Accordingly, with respect to both claims, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a Veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of 
entitlement to service connection for bilateral hearing loss 
in June 2005.  The RO, in October 2005, denied the claim 
essentially on the basis that there was insufficient evidence 
establishing a nexus between his current disorder and 
service.  The Veteran did not appeal that decision within a 
year, and it became final.  

The Veteran filed subsequent service connection claims for 
bilateral hearing loss in October 2005, July 2006, and March 
2007.  The RO in June 2006, August 2006, and April 2007 
mischaracterized the Veteran's claims as new claims, 
essentially denying them on the basis that a nexus between 
his current disorder and service was not shown.  Although the 
Veteran filed a Notice of Disagreement (NOD) with the August 
2006 rating decision, he subsequently withdrew his appeal in 
a December 2006 letter.  He did not appeal the June 2006 or 
April 2007 decisions.

The RO's April 2007 decision is the last final denial for 
bilateral hearing loss on any basis.  The evidence of record 
at the time of the April 2007 rating decision, relating to 
his bilateral hearing included a private treatment note and a 
December 2006 DRO informal conference report.
 
The Veteran once again filed a claim of entitlement to 
service connection for bilateral hearing loss in July 2007.  
The RO denied the claim in August 2007.  He appealed.  

The evidence added to the record since the April 2007 RO 
decision, includes private treatment records and a May 2008 
VA medical examination.  This evidence includes a February 
2008 private medical opinion.  Specifically, P.C., MD, FACS, 
only considering the Veteran's active duty service, indicated 
that the Veteran's bilateral high frequency sensorineural 
hearing loss was "at least as likely as not" directly 
related to his noise exposure in the military.  Given the 
physician's medical opinion, a reasonable possibility of 
substantiating his claim is raised.  The Board finds that 
this is new and material evidence to reopen the Veteran's 
claim.  Therefore, his bilateral hearing loss claim will be 
reopened.

III.  Service Connection 

Having decided that the claim should be reopened, the Board 
will address the issue on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); 
see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He has not specifically alleged that 
this disorder occurred during any period of ACDUTRA or 
INACDUTRA service.

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In considering in-service incurrence, the Board initially 
notes that the service treatment records during the Veteran's 
first period of active service (February 1962 to December 
1965) fail to demonstrate any complaints or treatment 
referable to hearing loss.  A September 1985 examination, 
completed a few days prior to his entrance into his second 
period of active duty service did not indicate hearing loss 
for VA purposes between 500 and 4000 Hz.  

In contrast, an August 1989 audiological examination, 
completed during the Veteran's second period of active 
service, noted unilateral high frequency hearing loss in his 
left ear.  This diagnosis appears to be based on his recorded 
hearing threshold at 6000 Hz.  The Board notes that hearing 
thresholds at 6000 Hz are not considered when determining if 
a hearing disability is present for VA purposes.  No 
audiolgic examination during the final three years of the 
Veteran's service is of record, and no separation examination 
at the conclusion of the Veteran's service in 1992 is 
associated with the record.  

As demonstrated above, the available service treatment 
records do not reveal that hearing loss for VA purposes was 
incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

In this regard, the Board has considered the Veteran's DD 
Form 214 which indicated a primary duty assignment a 
parachute repairman (first period of active service) and as 
an infantryman, cavalry scout and parachute rigger (second 
period of active duty service).  The Board has also 
considered the Veteran's testimony, at his March 2008 DRO 
hearing, where he indicated that he was exposed to high noise 
levels, as well as acoustic trauma during his second period 
of active service.  He stated that he was exposed to noise on 
rifle ranges, impact ranges, as well as from driving or 
riding tanks, tracks, trucks, and being on tank ranges while 
driving the main gun for qualifications. 

Further, the Board has considered a statement submitted by a 
fellow service member in March 2008 which stated that he had 
served with the Veteran between the years of 1985 and 1989.  
H.F. stated that during this time, both he and the Veteran 
were exposed to very loud noises on the qualifications ranges 
and were around the impact ranges for 105mm guns, .50 cal 
machine guns, laws and grenade simulators.  In giving due 
consideration to the places, types, and circumstances of the 
Veteran's service, noise exposure is conceded.  See 
38 U.S.C.A. § 1154(a). 

The post-service medical evidence does not demonstrate 
complaints or treatment referable to either ear until 
February 1998.  In a February 1998 medical examination 
completed during his reserve service, a left ear 
sensorineural high frequency hearing loss was diagnosed.  
However, it should be noted that pursuant to 38 C.F.R. 
§ 3.385, a hearing impairment can only be established for VA 
purposes between the frequencies of 500 to 4000 Hz.  Based on 
audiometric findings documented at that time, a hearing 
disability for VA purposes was not demonstrated. 

In September 2005, his hearing was evaluated in a VA 
audiological consultation.  The audiologist assigned a 
diagnosis of mild sensorineural hearing loss in both ears.  
Moreover, the audiometric results reflected hearing loss for 
VA purposes.  Therefore, a current disability is established.  

The Board notes that various VA and private medical examiners 
have proffered opinions as to the etiology of the Veteran's 
bilateral hearing loss.  The Board will first address those 
opinions which are deemed to be of little probative value.  
In September 2005, a VA examiner reviewed the Veteran's claim 
file and conducted physical examination of the Veteran.  The 
examiner noted that no examination of the Veteran's hearing 
was conducted at the time of service discharge.  The examiner 
opined that, without a discharge examination, it would be 
"mere speculation to determine if the [V]eteran's current 
hearing loss . . . [was] related to or was aggravated by 
noise exposure received during his time in service."  As 
such, an opinion was not rendered.

A January 2006 letter from a private treating physician 
provided a positive nexus between the Veteran's noise 
exposure and his bilateral hearing loss.  However, the Board 
notes that it appears the examiner considered all of the 
Veteran's service, including inactive duty service, when 
rendering this opinion. As such, this opinion is of little 
probative value.  Similarly, February 2007, April 2007, March 
2008 (two), and September 2008 private medical opinions are 
found to be of little probative value because the examiners 
considered both the Veteran's active and inactive duty 
periods of service when rendering their opinions. 

The Board has additionally considered a May 2008 VA 
examination undertaken to evaluate the Veteran's bilateral 
hearing loss.  Although the VA examiner provided a negative 
opinion, her rationale seems to be based on a finding that 
the Veteran's left hearing loss preexisted his second period 
of active duty service.  However, it should be noted that the 
September 1985 examination, completed a few days prior to the 
Veteran's entrance into his second period of active duty 
service, did not indicate hearing loss for VA purposes.  As 
such, the Board places little probative value on this VA 
examination.

The Board has additionally considered an April 2006 VA 
examination and February 2008 private medical opinion.  
Significantly, a February 2008 private treating physician 
indicated that he had reviewed the Veteran's audiograms from 
1985, 1989, 1998, 2005, 2006, and 2007.  He noted that the 
Veteran had been exposed to acoustic trauma while serving 
over ten years in active duty including exposure to artillery 
fire, military jet engine noise, grenade simulators, aircraft 
engine noise, and other simulations of war.  He stated that 
based upon all the facts in the Veteran's case, it was his 
opinion that the Veteran's high frequency sensorineural 
hearing loss was at least as likely as not directly related 
to his noise exposure in the military.  He referenced to an 
audiological evaluation completed in February 2008 where he 
indicated that the Veteran's audiograms were consistent with 
significant noise exposure during military service. 

However, on the other hand, an April 2006 VA examiner opined 
that the Veteran's hearing loss was not caused by or a result 
of military noise exposure from active duty.  She 
rationalized that despite military noise exposure, 6 years 
after his release from activity duty his hearing was normal 
in his right ear between 500 and 4000 Hz, and in his left ear 
from 500Hz to 3000 Hz, with borderline normal to mild hearing 
loss at 4000 Hz.  

The examiner who conducted the April 2006 VA examination did 
not comment on the absence of audiologic examinations during 
the last three years of the Veteran's active service.  As 
noted above, the examiner who conducted the 2005 VA 
examination noted the absence of such records and indicated 
that an opinion about the relationship between the Veteran's 
current hearing loss and his service could not be rendered 
without such records except through resort to speculation.  
The Board finds the conclusion of the examiner who conducted 
the 2005 VA examination more compelling than the opinion 
rendered by the examiner who conducted the 2006 VA 
examination.   

After considering all opinions, the Board finds that the 
evidence is essentially in equipoise.  Service treatment 
records from the final three years of the Veteran's active 
service would provide a clearer picture of the etiology of 
the Veteran's current hearing loss, if available.  That 
evidence is missing.  The Veteran is not responsible for the 
absence of the service treatment records that would provide a 
basis for a more specific medical opinion.  

There is a six-year gap between the Veteran's 1992 discharge 
and his initial 1998 treatment for complaints of hearing 
loss.  The Board further notes that a hearing loss disability 
for VA purposes was not demonstrated for over ten years after 
service separation, and at least one VA examiner opined that 
hearing loss was not related to active duty.  However, the 
opinion from the private treating physician, particularly 
given the rationale for the opinion, is favorable to the 
Veteran.  

The rationale of the 2005 VA examination report supports the 
Board's finding that the evidence is in equipoise.  With 
application of the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt, and resolution of doubt as to the 
contents of the missing service treatment records in the 
Veteran's favor, the record supports a grant of service 
connection for bilateral hearing loss.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted. 

Service connection for bilateral hearing loss is granted.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


